Order modifying order of April 15, 1932, by reducing the amount of the attorney’s lien, reversed on the law and the facts, without costs, and the matter remitted to the Special Term to take testimony as to the reasonable money value of Mr. Berger’s services and to award to him a lien for the amount found. (Matter of Krooks, 257 N. Y. 329; Matter of Tillman, 259 id. 133.) Lazansky, P. J., Young and Hagarty, JJ., concur; Scudder and Davis, JJ., vote to reverse and to deny the motion to modify on the ground that the court at Special Term was without power to make the order of March 5, 1934, appealed from, modifying its order of April 15, 1932, no appeal having been taken from the latter order and the time to appeal therefrom having long expired. The modification made went to the substantial rights of appellant and was not in correction of a clerical error or miscalculation.